Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application filed / dated December 30, 2019.  Claims 1-17 are presented for examination.


Allowable Subject Matter

The numbering of original claims 1-17 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s originally filed claims dated December 30, 2019 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of a computer-implemented method comprising the steps of “determining a bandwidth (B) capacity of a node based on a maximum data (D) amount processable by the node over a time period (T); monitoring the data (d), comprising input data (di) and output data (do), passing k) of the node from the difference between the input data (di) to output data (do); over a plurality of time periods (T) monitoring said data (d); and setting a minimum number of peer nodes (mmin) and a maximum number of peer nodes (mmax) connectable to the node according to said monitored data (d) and the maximum number of peers (P) connectable to the node…” — and independent claim 1 (and similarly independent claims 14-17) is/are accordingly considered patentable over prior art. 

The Office notes that the closest prior art reference(s) of record appears to be  Li et al (US Publication 2020/0059369 A1) who discloses as part of his invention and in one aspect estimating the upper limit of performance in a blockchain network composed of servers and switches using Parallel Proof of Voting (PPoV) algorithms.  In this regard, Li teaches / discloses that in the consortium blockchain, each server typically runs only one node, and that assuming that the other configurations of nodes are the same, when their CPUs are Intel Xeon Silver 4114@2.20 GHz, Intel Xeon Silver 4116@2.10 GHz, and Intel Xeon Gold 5118@2.30 GHz respectively, the upper limit of throughput is affected by the number of nodes n and band, as shown in FIGS. 7A-7C. When the bandwidth of nodes is set as 1 Gbps, 8 Gbps and 10 Gbps respectively, the influence of n and a on the ‘upper limit of throughput’ is shown in FIGS. 7D-7F.  In addition, when the ‘number of nodes is small’ (generally less than 10), the computing power used for consensus is not fully utilized, so the number of nodes is the main factor affecting the throughput. When the number of nodes increases, the performance can be approximately increased with the improvement of computing power and bandwidth [0179-0180] [Figs. 7a-f].
However Li fails to disclose the features / limitations currently recited / set forth by at least d), comprising input data (di) and output data (do), passing through interfaces of the node, to and from peer nodes, and determining a profile factor (k) of the node from the difference between the input data (di) to output data (do); over a plurality of time periods (T) monitoring said data (d); and setting a minimum number of peer nodes (mmin) and a maximum number of peer nodes (mmax) connectable to the node according to said monitored data (d) and the maximum number of peers (P) connectable to the node…”.
		In addition, Madisetti et al (US Publication 20190018887 A1), discloses as his invention a method and system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing.  Significantly, Madisetti discloses as part of his invention blockchain network ‘decentralization, scalability and security parameters’ including ‘Total number of Nodes in the Network (Nt)’, ‘Number of Peers Connected to Each Node (Np)’, ‘Minimum bandwidth required by a Node to Mine on the Network (Bp)’, Minimum Processing Power / Disk IO / Memory required by a Node to Mine on the Network; etc. [Fig. 4] [0116-0146].  But like Li, Madissetti fails to disclose the features / elements currently recited by independent claim 1.  Original independent claim 1 (and similarly the other independent claims) are thus considered allowable of prior art.
 
EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below to put particular claim(s) in better form for patentability. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an 
2.   The application has been amended as follows:
In the Claims:Please AMEND claims 14 as follows:

14.    (Currently Amended) A non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/            Primary Examiner, Art Unit 2451